Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 10, 2022

The Court of Appeals hereby passes the following order:

A23D0001. IN THE INTEREST OF H. E. P., A CHILD.

      On May 24, 2022, the juvenile court adjudicated minor child H. E. P.
delinquent based on her admission of acts which, if committed by an adult, would
have constituted family violence battery. The court order that H. E. P. be placed on
probation in her own home. On June 27, 2022, the juvenile court imposed as a special
condition of probation the requirement that H. E. P. participate in a secure probation
sanctions program. H. E. P. then filed this application for discretionary appeal. The
juvenile court’s order, however, appears to be subject to direct appeal.
      Under OCGA § 15-11-35, appeals from “final judgments of the juvenile court”
shall be taken in the same manner as appeals from judgments of the superior court.
A final order in an adjudication of delinquency case is directly appealable. See In the
Interest of T. M., 303 Ga. App. 322 (693 SE2d 574) (2010); In the Interest of G. C.
S., 186 Ga. App. 291, 292 (367 SE2d 103) (1988) (where juvenile court entered an
adjudicational order, but not a dispositional order, there was no final judgment to
appeal).
      The discretionary appeals statute, OCGA § 5-6-35, provides that in certain
cases, a party must file an application for discretionary appeal to obtain appellate
review. No provision of that statute appears to apply to this case. Notably, although
OCGA § 5-6-35 (a) (5) provides that “[a]ppeals from orders revoking probation” must
follow the discretionary appeal procedures, that provision does not apply to appeals
from orders revoking juveniles’ probation. In the Interest of N. M., 316 Ga. App. 649,
651 (1) (730 SE2d 127) (2012). Moreover, here the juvenile court did not revoke
H. E. P.’s probation but, instead, modified its disposition to impose a special
condition of probation.
      We will grant a timely filed application for discretionary appeal if the lower
court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED, and the applicant shall have ten days from the date
of this order to file a notice of appeal in the trial court. If she has already filed a
timely notice of appeal in the trial court, she need not file a second notice. The clerk
of the trial court is directed to include a copy of this order in the appeal record
transmitted to this Court.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/10/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.